Citation Nr: 1117676	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected pseudofolliculitis barbae.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected chronic lumbosacral strain.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected chronic left knee strain.

4.  Entitlement to service connection for depression, to include an acquired psychiatric disability.

5.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for service connection for a right knee disability, to include as secondary to a service-connected chronic left knee strain.

6.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for service connection for a sleep disorder.   

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to June 1993, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO decision, which denied applications to reopen previously denied claims for service connection for a sleep disorder and a right knee disability, denied a claim for service connection for depression, continued a noncompensable evaluation for service-connected pseudofolliculitis barbae, continued an evaluation of 10 percent for service-connected chronic lumbosacral strain, and continued an evaluation of 10 percent for service-connected chronic left knee strain.  

With regard to the Veteran's claim for entitlement to service connection for depression, to include an acquired psychiatric disability, the Board notes that this claim has been characterized as a claim for service connection for depression only throughout the course of this appeal.  However, the Board notes that the Veteran's representative referred to the issue on appeal as a claim for service connection for a sleep disorder, to include a psychiatric disability in a September 2010 statement.  In this regard, the Board has considered a recent holding of the United States Court of Appeals for Veterans Claims (Court) that, although the appellant's claim identified PTSD only, the Board's analysis is not necessarily limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court explained that, reasonably, the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever that is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in light of the representative's apparent suggestion that the Veteran's claims be recharacterized to include a psychiatric disability, the Board has recharacterized the claim for service connection for depression so as to include a claim for an acquired psychiatric disability as well. 

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board notes that it was indicated on the Veteran's November 2007 substantive appeal that he wished to participate in a video conference hearing before a member of the Board at a local VA office.  However, this request for a hearing was withdrawn in December 2009.  As such, the Board may proceed to adjudicate the claims accordingly.   

Additionally, the Board notes that, in the case of Rice v. Shinseki, the Court held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran's representative asserted in an October 2010 statement a claim for TDIU has been pending for several years.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Finally, the Board notes that the Veteran submitted a claim for entitlement to service connection for hypertension in January 2003.  It does not appear that this claim was ever adjudicated.  As such, the issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Having reviewed the claims files, the Board finds that additional development is necessary prior to the adjudication of these claims.  

As an initial matter, the Board notes that the Court held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA must notify a claimant of the evidence and information that is necessary to reopen his or her claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  Moreover, the Court stated that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In such cases, the Court in Kent stated that the Veterans Claims Assistance Act of 2000 (VCAA) requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

A notice letter was sent to the Veteran in February 2007.  The Board notes that, while this letter does discuss new and material evidence, it indicated that the claim for service connection for a sleep disorder was denied in September 2000 and the claim for service connection for a right knee disability was denied in December 1993.  Upon review of the record, the Board finds that the most recent final denial of the Veteran's claims for service connection for a sleep disorder and a right knee disorder was a January 2006 Board decision. 

As such, the Board will remand the Veteran's applications to reopen his previously denied claims for service connection for a sleep disorder and a right knee condition to afford the Veteran a notice letter in compliance with the requirements under Kent.  Specifically, the Veteran must be notified that his claims for service connection for a right knee disorder and a sleep disorder were previously denied in a January 2006 Board decision, and that new and material evidence was needed to substantiate the claims.  The letter should describe what would constitute such new and material evidence, and the Veteran should be given notice of the basis for the prior final denial of these claims, namely the January 2006 Board decision.  The Veteran should also be notified as to the evidence needed to substantiate the elements for service connection that are still lacking with regard to each claim.  

With regard to the Veteran's claims for increased ratings for service-connected pseudofolliculitis barbae, chronic lumbosacral strain, and chronic left knee strain, it was noted in a March 2010 Report of General Information that the Veteran currently seeks medical treatment at VA facilities in Lawton and Oklahoma City.  The Veteran also submitted Authorization and Consent to Release Information forms for these facilities in April 2007.      

The Board notes that the claims files contain VA medical records from these facilities.  However, it appears that these records date back only to 2007.  VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  Therefore, all relevant VA treatment records that have not yet been associated with the claims file should be obtained, to specifically include records from both the Oklahoma City VA Medical Center (VAMC) and the Lawton Outpatient Clinic (OPC) from 2007 to the present.

Furthermore, the Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was most recently examined for the current severity of his pseudofolliculitis barbae, chronic lumbosacral strain, and chronic left knee strain in April 2007.  Therefore, as approximately 4 years have passed since the Veteran's last VA examination, these claims must be remanded in order to afford the Veteran VA examinations to determine the current severity of his pseudofolliculitis barbae, chronic lumbosacral strain, and chronic left knee strain.

With regard to the Veteran's claim for service connection for depression, to include an acquired psychiatric disability, the Veteran asserted in his February 2007 claim that he was requesting a rating for depression because his injuries cause him problems with his work.  In a September 2010 statement from the Veteran's representative, it was suggested that the Veteran's psychiatric disability may have had its onset during his active duty service.  

A review of the service treatment records reveals no treatment or diagnoses of depression.  When asked in a July 1992 service treatment record whether he experienced repeated or prolonged depression, the Veteran reported "seldom".  

A review of post-service medical records reveals that the Veteran has complained of depression in VA treatment records. 

In light of the fact that Veteran did not answer in the negative when he was asked whether he experienced repeated or prolonged depression in July 1992, and he has been treated post-service for complaints of depression, the Board finds that the Veteran should be provided a VA examination for the proper assessment of this claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for VA examination to determine whether he has depression or an acquired psychiatric disability of any kind that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Additionally, in light of the Veteran's assertion in his February 2007 claim that he was requesting a rating for depression because his injuries cause him problems with his work, an opinion should also be provided as to whether he has depression or an acquired psychiatric disability of any kind that was caused or aggravated by a service-connected disability.

Finally, with regard to the Veteran's claim for entitlement to TDIU, the Board notes that the Veteran has not been provided appropriate notice of VA's duties to notify and to assist with regard to the issue of entitlement to TDIU.  The Board finds that such notice should be sent to the Veteran.  

Furthermore, the Board finds that a VA examination is warranted in order to determine whether the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of the VA's duties to notify and to assist, particularly in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran must be notified that his claims for service connection for a sleep disorder and a right knee disorder were previously denied in a January 2006 Board decision, and that new and material evidence was needed to substantiate the claims.  The Veteran should be given notice of the bases for the prior final denials of these claims, namely the January 2006 Board decision, and what would constitute new and material evidence.  The Veteran should also be notified as to the evidence needed to substantiate the elements for service connection that are still lacking with regard to each claim.  

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to his claim for entitlement to TDIU.  

3. Obtain and associate with the claims file any and all available VA treatment records relating to the claims on appeal that have not yet been associated with the claims file, to specifically include any relevant records from both the Oklahoma City VAMC and the Lawton OPC from 2007 to the present.  

4. After any additional relevant medical records have been obtained, provide the Veteran with a VA examination in order to determine the current severity of his chronic lumbosacral strain.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for his lumbar spine, as well as any recent incapacitating episodes that the Veteran has experienced and the specific causes of such incapacitating episodes.  The examiner should comment as to whether the lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  Finally, the examiner should note whether the Veteran experiences any neurological abnormalities as a result of his lumbar spine disability.  The complete rationale for any opinions expressed should be provided.

5. After any additional relevant medical records have been obtained, provide the Veteran with a VA examination in order to determine the current severity of his pseudofolliculitis barbae.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The complete rationale for any opinions expressed should be provided.

6. After any additional relevant medical records have been obtained, provide the Veteran with a VA examination in order to determine the current severity of his chronic left knee strain.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The complete rationale for any opinions expressed should be provided.

7. After the aforementioned records have been associated with the claims file, schedule the Veteran for a VA examination for his claimed depression or acquired psychiatric disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed depression or psychiatric disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran currently has depression or an acquired psychiatric disability of any kind.  Then, an opinion should be provided as to whether it is at least as likely as not that his depression or acquired psychiatric disability was caused or aggravated by his active duty service.  An opinion should also be provided as to whether it is at least as likely as not that his depression or acquired psychiatric disability was caused or aggravated by a service-connected disability of any kind.    

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

8. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

9. The RO should conduct any additional development it deems necessary. 

10. Then, readjudicate the claims.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



